Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/22/21 has been entered. 

The amendment of 4/22/21 has been entered.  Claims 1, 2, and 5-10 are pending.

Rejections


1.      The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


2.     Claims 1-2, 5-8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. Application Publication No. 2002/0123562 Stender et al. in view of US Pat. Application Publication No. 2013/0338330 Nakagawa et al. with US Pat. Application Publication No. 2012/0305295 Kimura et al. being cited as evidence of the identity of Desmodur W, US Pat. .

Kimura, paragraph [0244] describes Desmodur W as being “methylenebis(4-cyclohexyl isocyanate)”.

Matner, paragraph [0064] describes Desmophen VP LS 2328 as a linear (F=2), short-chain polyester polyol with 7.95% hydroxyl content.

          Matner, paragraph [0055] describes Desmodur N 3600 as being an HDI trimer having an isocyanate functionality of > 3 and 23.0% by weight of NCO groups.  The examiner notes that the NCO functionality of more than 3 necessitates the presence of polyisocyanates having more than 3 NCO groups mathematically.  It is clear from the discussion of the isocyanurate oligomers of Carlson, column 9, lines 18-30 that the “trimers” include pentamers, which have 4 NCO groups, and higher oligomeric isocyanurates of hexamethylene diisocyanate.



       Pure trimer isocyanurate of hexamethylene diisocyanate has an NCO content of 25% by mass (126/504 *100% = 25 mass %) and has 3 NCO groups.  It is clear that the different isocyanate contents of Desmodur N 3300 and Desmodur N 3600 mean that these isocyanurates are not pure trimeric isocyanurates of hexamethylene diisocyanate.

     Carlson, column 8, line 64 to column 9, line 30 describes isocyanurate triisocyanates, including those of hexamethylene diisocyanate.  Carlson, column 9, lines 18-25 describes the presence of oligomeric species within the discussed isocyanurates.  The isomeric species are those in which one of the NCO groups of the isocyanurate forms another isocyanurate ring with other isocyanates to give isocyanurates with 2 or more isocyanurate rings.  This accounts for isocyanurates which have more than 3 NCO groups.
     Carlson, column 9, lines about 20 and 29-30 mentions Desmodur N 3300 and Desmodur N 3600 as being such isocyanurates of hexamethylene diisocyanate.  It is clear from Carlson, column 8, line 64 to column 9, line 30 that the Desmodur N 3600 HDI trimer discussed by Matner is an HDI isocyanurate.  The examiner notes that it is common to reference isocyanurates as trimers.  Technically “trimer” means there are three monomers in the oligomer.  One may form other trimers than isocyanurates.  Isocyanurates need not be trimers as is seen in the above discussed description of the oligomeric isocyanurates in Carlson.




       Stender discloses coating a polyurethane gel with a polyurethane coating.  The exemplified aliphatic polyisocyanates Desmodur N 3300 and Desmodur N 3600 of Stender, paragraph [0173] are isocyanurates of hexamethylene diisocyanate having the instantly claimed number of NCO groups and isocyanate group concentration by mass.  See the above descriptions of Desmodur N 3300 and Desmodur N 3600 in Matner, Jenninger, and Carlson.  These polyisocyanates of Stender fall within the scope of those of the instant claims 1, 2, and 9 except that they are made from hexamethylene diisocyanate rather than pentamethylene diisocyanate.

     The polyurethane gel of Stender may be made with polyisocyanate having more than 2 NCO groups, noting Stender, paragraphs [0061]-[0063], [0070]-[0072], [0078], noting that the OH number of 20 and the number average molecular weight of 1000 gives OH functionality = (OH No. * Mn/(56.1 g KOH/g polymer * 1000 mg/g) =20000/56100 = 0.357 OH groups to 12000*112/56100 =  23.96 OH groups for the Mn=12000 and the OH No. = 112, which encompasses 3 or less OH groups.  The amounts of OH groups which are less than 1 necessitates that monol is present, which falls within the scope of the instant claim 7.  The lower product of NCO functionality times OH functionality of 5.2 also includes OH functionalities of less than 3 for higher NCO functional polyisocyanates.  Stender, paragraph [0080], the lower OH contents of the polyol includes polyols with 3 or less OH groups on average.  The exemplified polyols for 

See Stender, paragraphs [0161], [0162], [0163], and [0164], particularly noting the preferred isocyanurates therein coupled with the isocyanate contents of paragraph [0078], required by the lower products of the NCO functionality and the OH functionality.  The isocyanurates of Stender, paragraphs [0161], [0162], and [0164] encompass the polyisocyanates having an average functionality of more than 2.0 of the instant claims though the instantly claimed isocyanurate derivatives of pentamethylene diisocyanate are not disclosed.  Preference for 1,6-hexamethylene diisocyanate and isocyanurates thereof of Stender, paragraph [0164] is particularly noted.

Where the preferred diols of Stender, noted in Stender, paragraphs [0135], [0140], and [0145], are used, the above noted product of NCO functionality times OH functionality of 5.2 or more requires polyisocyanates having an average functionality of more than 2.0.  The polyether polyols of Stender paragraph [0135] are noted.  They are required to be liquid at room temperature or slightly above which encompasses the instantly claimed “noncrystalline” according to the instant specification, paragraph [0061], noting “Noncrystalline means that it is liquid under normal temperature (25⁰C).”  Stender, paragraph [0140] discloses a preference for polyether polyols having 2 to 3 OH groups.  These polyether polyols may be made with tetrahydrofuran and initiator, noting the water and alcohols.  Stender does not disclose the instantly claimed noncrystalline polytetramethylene ether glycol.  Stender therefore encompasses the instantly claimed polyurethane gel layer.


Stender, paragraphs [0074]-[0077] and [0080] discloses polyurethane topcoats from polyols having and OH content of 0-25 wt%, which encompasses the instantly claimed bifunctional active hydrogen compound.  The Desmophen VP LS 2328 of Stender, paragraph [0148] has two OH groups according to Matner’s definition thereof at paragraph [0064] of Matner, noting “(F=2)”.  Stender therefore clearly encompasses using diols in their polyurethane coatings.  Stender, paragraph [0179] discloses using the polyisocyanates described above for the polyurethane primer, e.g. at Stender, paragraphs [0161], [0162], [0163], and [0164], which includes the diisocyanates therein, which fall within the scope of the instantly claimed aliphatic or alicyclic diisocyanates.  The alicyclic diisocyanates fall within the scope of the instant claim 5.  The exemplified Desmodur W of Stender, paragraph [0177] is described by Kimura, paragraph [0244] as “methylenebis(4-cyclohexyl isocyanate)” which falls within the scope of the instant claim 6.
     The lower end of the coating thicknesses of Stender, paragraph [0091] fall within the scope of the instant claim 8.
     
         Stender does not disclose the instantly claimed polyurethane gels and polyurethane coatings in the instantly claimed terms or exemplify polyurethane gels falling within the scope of those of the instant claims though the instantly claimed polyurethane gels are encompassed by the broad recitations of Stender as discussed above.  Stender does not disclose the instantly claimed isocyanurates of pentamethylene diisocyanate.  Stender does not disclose the instantly claimed noncrystalline polytetramethylene ether glycol.


Nakagawa discloses polyurethanes made from pentamethylene diisocyanates, including isocyanurates thereof.  See Nakagawa, paragraph [0269], noting the isocyanurates.  Nakagawa discloses polyurethanes made from their pentamethylene diisocyanates and PTXG and/or PTG-L to give polyurethanes which are low hardness elastomers.  The instant specification, paragraph [0063] teaches the PTXG and PTG-L to be commercially available examples of the instantly claimed noncrystalline polytetramethylene ether glycols.  See Nakagawa, paragraphs [0513] and [0514].  Nakagawa, paragraph [0758] exemplifies the use of PTXG-1800 and polyisocyanate 
  Nakagawa teaches their low hardness elastomers to be non-yellowing, non-tacky, and to have excellent transparency, tear strength, tensile strength, elongation at break, and heat resistance.  Nakagawa teaches their low hardness elastomers to have soft touch.  Nakagawa teaches their low hardness elastomers to have low compression set.  Nakagawa teaches their low hardness elastomers to be useful in automotive products and as self-repair coating material.  See Nakagawa, paragraph [0516].  Nakagawa teaches the pentamethylene diisocyanate to have excellent storage stability.  See Nakagawa, paragraph [0518].   
Nakagawa teaches the use of their disclosed pentamethylene diisocyanate isocyanurates and PTXG and PTG-L for use in polyurethanes to give them the properties of Nakagawa, paragraphs [0035] and [0036] at Nakagawa, paragraphs [0002], [0010], [0012], [0026]-[0028], [0035], and [0036].

Stender does not disclose the isocyanurate derivative of pentamethylene diisocyanate of the instant claims as the polyisocyanate used to make their polyurethane gel layer.  Stender does not disclose the instantly claimed noncrystalline polytetramethylene ether glycol as the polyol used to make their polyurethane gel layer.
         It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use the isocyanurate derivative of pentamethylene diisocyanate of the instant claims as the 
See MPEP 716.02(d)    Unexpected Results Commensurate in Scope With Claimed Invention [R-08.2012].
See MPEP 2144.09    Close Structural Similarity Between Chemical Compounds (Homologs, Analogues, Isomers) [R-08.2017], particularly II.    HOMOLOGY AND ISOMERISM ARE FACTS WHICH MUST BE CONSIDERED WITH ALL OTHER RELEVANT FACTS IN DETERMINING OBVIOUSNESS.

     It is noted that Jourquin, column 7, lines 39-44 shows that polytetrahydrofuran with 2 OH groups is polytetramethylene ether glycol.

3.     Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over US Pat. Application Publication No. 2002/0123562 Stender et al. in view of US Pat. Application Publication No. 2013/0338330 Nakagawa et al. with US Pat. Application Publication No. 2012/0305295 Kimura et al. being cited as evidence of the identity of Desmodur W, US Pat. Application Publication No. 2015/0246998 Matner et al. being cited as evidence of the identity of Desmophen VP LS 2328 and the identity of Desmodur N 3600, US Pat. Application Publication No. 2011/0133598 Jenninger et al. being cited as evidence of the identity of .

Stender discloses the polyurethane gels coated with polyurethanes as discussed in paragraph 2 above.  That discussion is repeated here.

           Stender does not disclose the method of the instant claim 9.
           It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to make the polyurethane gel of Stender coated according to the instant claim 9 because Stender encompasses reacting polyisocyanate prepolymer with polyol to make their topcoat at paragraph [0161], noting the polyisocyanates containing urethane groups therein, Stender, paragraph [0179] references the polyisocyanates of Stender, paragraph [0161], Hippold, paragraphs [0034], [0035], [0042], [0046], and [0047] disclose making polyurethane prepolymers, which are the reaction of NCO reactive polymer and stoichiometric excess of monomeric diisocyanate, to avoid the use of volatile, health-endangering monomeric diisocyanates (Hippold, paragraph [0035]) and then reacting this prepolymer with NCO reactive polymer to give coatings, noting Hippold, paragraphs [0037], [0046], and [0047], and making the polyurethane topcoat of Stender by reacting some diol with excess diisocyanate to form prepolymer and subsequently reacting this prepolymer with the remaining diol is suggested by Hippold, as discussed above, and would have been expected to give coatings with good qualities, noting Hippold, paragraph [0035], while minimizing exposure to harmful monomeric diisocyanates, as taught by Hippold.

Response to Applicant’s Arguments

4.     The following response is in reply to the applicant’s arguments regarding the rejection of paragraphs 2 and 3 above:

       In their response of 7/20/20:

       The applicant argues “As has been shown also in the previous response to the previous Office action dated May 30, 2019, the advantageous effects are shown by the comparison between Example 1 using an isocyanurate derivative of pentamethylene diisocyanate and Example 13 using a trimer of HDI (an isocyanurate derivative of hexamethylenediisocyanate). To be specific, with reference to Table 1 and Table 2 of the present application, Example 1 using an isocyanurate derivative of pentamethylene diisocyanate is more excellent in appearance evaluation and texture evaluation than Example 13 using a trimer of HDI.”  The applicant’s arguments directed to trimers of the diisocyanates are not commensurate in scope with the instant claims.  The instant claims recite “isocyanurate derivative of pentamethylene diisocyanate”.  The instant claim 2 recites an average functionality of more than 2.5 to 4.0.  It is noted that isocyanurate trimers of diisocyanates have 3 isocyanate groups.  Therefore, the instant claims are clearly not limited to the trimers of pentamethylene diisocyanate.  The instant claims encompass equal molar amounts of trimeric isocyanurate and three isocyanurate ring isocyanurate having 5 NCO groups which gives an average of 4.0 NCO groups.  The instant claims encompass equal molar amounts of monomeric 

     It is particularly noted that Example 1 of the instant specification is limited to one particularly polyurethane resin solution (G) of Production Example 10.  The instant claims are not limited to the polyurethane resin solution (G) of Production Example 10.  Example 1 of the instant specification is limited to the polytetramethylene ether glycol used therein.  The instant claims are not limited to the exemplified polytetramethylene ether glycol.  It cannot be determined that the same results occur for the other gel layers and coat layers encompassed by the instant claims which use different polyols, different polyol to polyisocyanate ratios, and which do not possess the additional ingredients of the examples.  The argued examples are not commensurate in scope with the instant claims.  See MPEP 716.02(d)    Unexpected Results Commensurate in Scope With Claimed Invention [R-08.2012].

     It is clear from Table 1, Example 1 that the pentamethylene diisocyanate isocyanurate has an NCO functionality of 3.1.  It is used in an amount of 0.49 NCO per 1 OH group (taken as NCO group/1 OH group according to the instant specification, page 55, first line).

     It is clear from Table 2, Example 13 that the hexamethylene diisocyanate isocyanurate has an NCO functionality of 3.4.  This difference alone makes the comparison insufficient to establish unexpected results in going from an isocyanurate of hexamethylene diisocyanate to the isocyanurate of pentamethylene diisocyanate.  The argued difference in properties might be due to the different functionalities and not the different adjacent homologs used to make the isocyanurates.

Furthermore, the different functionalities imply different amounts of monomeric diisocyanate, isocyanurate trimer, isocyanurate pentamer, and higher isocyanurate oligomers.  These differences might give the different properties as well rather than going from an isocyanurate of hexamethylene diisocyanate to the isocyanurate of pentamethylene diisocyanate.  

The applicant’s arguments as to what is required by the argued Example 1 and Example 13 are noted.  However, these arguments do not address the difference in the isocyanurates of the argued Example 1 and Example 13 noted above.

     The argued Example 1 and Example 13 of the instant specification are therefore not proper comparisons and do not establish unexpected results stemming from the use of the instantly claimed pentamethylene diisocyanate isocyanurate in place of the prior art hexamethylene diisocyanate isocyanurates for the reasons noted above.


     There is no proper comparison with the cited prior art showing any unexpected results over the prior art polyurethane gels stemming from the use of pentamethylene diisocyanate isocyanurates in place of the hexamethylene diisocyanate isocyanurates of the above cited prior art.  This argument is therefore not supported with probative evidence.  
     The applicant argues “Furthermore, pentamethylene diisocyanate and a derivative thereof are not easily crystallized compared with hexamethylenediisocyanate and a derivative thereof, and therefore excellent appearance (transparency) can be achieved."  Carlson, column 9, lines 27-30 describes the Desmodur N 3600 as being low viscosity.  Carlson, column 9, lines 18-21 describes Desmodur N 3300 as being liquid at room temperature.  This implies little to no crystallinity at room temperature.  The argument regarding crystallinity of the hexamethylene diisocyanate are not commensurate in scope with the prior art hexamethylene diisocyanate isocyanurates.  The 

     The applicant argues “According to the above-described Examples and the description of the specification, it is clear that the subject specification shows that the use of an isocyanurate derivative of pentamethylene diisocyanate has more excellent appearance and texture than by the use of an isocyanurate derivative of hexamethylenediisocyanate.”  For the reasons stated above, the argued examples do not properly show unexpected results over the cited prior art hexamethylene diisocyanate isocyanurates stemming from the use of the corresponding equivalent pentamethylene diisocyanate isocyanurates which do not differ in any way other than the substitution of pentamethylene diisocyanate for the prior art hexamethylene diisocyanate.  The number of rings, monomeric diisocyanate, and number of NCO groups must remain constant.

     The applicant argues “The Office action further points out that although the properties of the polyurethane gels are affected by such particulars as properties, temperature, humidity, and viscosity of the polyols, the content of isocyanurate rings, an isocyanurate catalyst, etc., claim 1 does not recite such limitations.
In this respect, the object of the present application is to provide a polyurethane gel having both improved handleability and improved mechanical properties and heat resistance by including a gel layer produced by allowing at least aliphatic polyisocyanate (an isocyanurate derivative of pentamethylene diisocyanate) having a predetermined average functionality to react with polyol having a predetermined average functionality, and a coat layer produced by allowing at least 

     The applicant argues “Also, as mentioned above, it is clear from the specification of the present application that the use of an isocyanurate derivative of pentamethylene diisocyanate has more excellent appearance and texture than the use of an isocyanurate derivative of hexamethylenediisocyanate. As described in foregoing, the object of the present application is clearly described in the specification of the present application as originally filed irrespective of the above particulars acknowledged by the Office action (properties, temperature, humidity, and viscosity of the polyols, the content of isocyanurate rings, an isocyanurate catalyst, etc.)
In other words, the limitations of the above particulars are not relevant to the object of the present invention shown above and therefore, the Office action's acknowledgement unduly restricts the scope of claim 1 and is unreasonable.”  The office action does not restrict the claims.  It notes the breadth of the claims relative to the applicant’s showing (MPEP 716.02(d)).  The 

     The applicant argues “Nevertheless, the Office action contends that the specification of the present application does not disclose advantageous effects obtained by the use of “an isocyanurate derivative of pentamethylene diisocyanate” in place of “1,6-hexamethylene diisocyanate". The Office action reasoned that conditions such as isocyanate group concentration are not specified in claim 1.
In this response, claims 1 and 9 have been amended to recite “an isocyanate group concentration of the aliphatic polyisocyanate having an average functionality of more than
2.0 is 20.0mass% or more and 30.0mass% or less." Support to such claim features exists in the subject specification, for example, at paragraph [0056].”  Again, the argued examples differ by more than a substitution of the prior art hexamethylene diisocyanate isocyanurate with the pentamethylene diisocyanate isocyanurate having the same number of isocyanurate rings, the same isocyanate functionality, and the same monomeric diisocyanate content.  The examples have different NCO functionalities which gives different crosslinking and different crosslinking density which materially affects the properties.  It is not seen that the exemplified and argued properties are achieved for all polyols encompassed by the instant claims and the cited prior art.  The polyol identity is expected to materially affect the argued properties necessarily.
     


     The applicant argues “In view of the foregoing, the cited art fails to teach or suggest all the features of claims 1 and 9. Since claims 2, 5-8, directly or indirectly, depend on claim 1, the cited art cannot render the subject claims obvious. Withdrawal of the rejections is therefore respectfully requested.”  For the reasons stated above, the limitations of claims 1 and 9 are met by the prior art.  For the reasons stated above, the rejection of claims 2 and 5-8 is also maintained.


       In their response of 7/20/20:

       The applicant argues that Stender does not disclose the instantly claimed polytetramethylene ether glycol.  As noted above, Stender, paragraph [0140] discloses polytetrahydrofuran initiated with water which is polytetramethylene ether glycol.
     The applicant argues that the instant specification, Examples 3 and 14 establish unexpected results over the cited prior art.  The examples are not commensurate in scope with the instant claims and do not compare the full scope of the instantly claimed inventions to the inventions of Stender.  See MPEP 716.02(d)    Unexpected Results Commensurate in Scope With Claimed 

      In their response of 7/20/20:

       The applicant argues that it would not have been obvious to use the instantly claimed copolymer of polytetramethylene ether glycol from the teachings of Stender.  The combined teachings of Stender and Nakagawa make the use of the instantly claimed noncrystalline polytetramethylene ether glycol obvious in the polyurethane gel layer of Stender, as discussed in the above rejection.  The applicant’s arguments do not consider the teachings of Nakagawa combined with Stender of the above rejection.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).


     There is no showing of any unexpected result stemming from the use of the pentamethylene diisocyanate isocyanurate and noncrystalline polytetramethylene ether glycol of the instant claims compared to the teachings of both Stender and Nakagawa, as discussed in the above rejection, which is demonstrated in a manner commensurate in scope with the instant claims and which compares to the closest prior art, particularly noting the teachings of both Stender and Nakagawa cited in the above rejection.

     The applicant’s arguments have been fully considered but are not persuasive for the reasons stated above, the reasons stated in the above rejection, and for the full teachings of the cited prior art.  The above rejections are therefore maintained as modified above.

5.      Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK DENNIS NILAND whose telephone number is (571)272-1121. The examiner can normally be reached on Monday to Friday from 10 to 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached on (571)272-1121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/PATRICK D NILAND/Primary Examiner, Art Unit 1762